DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments filed 7/12/2022 are sufficient to obviate the prior drawing & claim objections, as well as the prior 112(a) rejections.

The amendments to independent claim 14 are sufficient to overcome the prior 102(a)(1) rejection over US 2017/0175450 (Poteet) through the incorporation of matter from dependent claim 21 (rejected under 103 over Poteet in view of CN 103015899 - Cheng).
Applicant's arguments against the combination of Poteet & Cheng have been fully considered but are not persuasive. Applicant argues (the examiner has added bold numbering for subsequent reference):
"[T]hroughout its disclosure, Poteet discloses a specific roller cone inset arrangement that can sheer and scrape formations while preventing erosion and abrasion of the rolling cone (1). In this respect, the rolling cone of Poteet includes a gage cutting elements (rather than cone inserts) on a frustoconical surface of the rolling cone (2) which contacts and sheers the rock formation to prevent erosion of the rolling cone inserts (3). Therefore, the rolling cone of Poteet is specifically designed to limit contact of the cone inserts by utilizing cutting elements on the rolling cone (4). One of ordinary skill in the art would not modify Poteet to have cone inserts that are further from the bit axis as proposed by the Office because Poteet teaches a structure in which the cone inserts have limited contact with the formation to prevent erosion and the cutting elements are the primary elements for cutting and sheering (5)".
(1) The discussion of preventing "erosion and abrasion" is directed to the "gage surface 24 of the rolling cone 20" (¶ 23). This is moot for the non-gage conical inserts 42,44, & 46. Applicant's arguments are directed to features not drawn by the examiner to the claimed features.
(2) Applicant appears to argue that there are no "cone inserts" on the rolling cone, and that only "gage cutting elements (rather than cone inserts) on a frustoconical surface of the cone" are taught. "Gage cutting elements 50" were not cited in the rejection at all and the claimed "rows of cone inserts" were drawn to "lands 30, 32, 34" which hold "cutting inserts 42, 44, 46 [that] may be generally conical with rounded tips" (¶ 21). Further, the claim makes no statement about "frustoconical surface of the cone". Is Applicant asserting that "cutting inserts 42, 44, 46 [that are] mounted to the lands 30, 32, 34" (¶ 21 & fig 2) do not define "a plurality of rows of cone inserts arranged side by side" as claimed?
(3) The function of gage inserts to "prevent erosion and abrasion of the gage surface 24 of the rolling cone 20" (¶ 23) is entirely moot with respect to the cutting inserts 42, 44, & 46, which are not on "the gage surface 24". Applicant's arguments are directed to features not relied upon in the rejection rather than address the rejection as-presented.
(4) This statement is without citation and textual support in Poteet, as well as again directed to features which are not drawn to the claims "cone inserts". Applicant is not responding to the rejection presented in favor of focusing on elements which were not relied upon (presumably "the gage cutting elements 50", although Applicant provides no citations in their arguments). Further, as discussed directly below, Poteet clearly teaches cone insert 42 extending beyond the fixed cutters profile 53d, in direct contrast to Applicant's assertions.

    PNG
    media_image1.png
    320
    501
    media_image1.png
    Greyscale
(5) This assertion is again uncited in the reference and is flatly contradicted by the plain reading of figure 3 of Poteet, which clearly shows "heel row insert 42" extending farther from a central axis of the bit body than an outermost profile envelope of the fixed cutting elements defined by 53d: "Profiles of a gage region 53a and a shoulder region 53b of a fixed blade of the tool are also provided for reference, as are general cutting profiles 53c, 53d of cutting elements attached thereto" (¶ 24). Figure 3 clearly shows cone insert 42 extending farther than the "cutting profile 53d of cutting elements attached to" the fixed blades. Poteet does not disclose that every conical cutter extends beyond the fixed cutter, hence the modification.
The examiner maintains the 103 rejection over Poteet in view of Cheng.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0175450 (Poteet) in view of CN 103015899 (Cheng), a copy & transition of which has been previously provided.
The examiner initially notes that Poteet incorporates the following references by reference in ¶ 19: US 8,678,111 (Zahradnik), US 2013/0313021 (henceforth "Zahradnik 2"), and US 9,004,198 (Kuilkarni).

	Independent claim 14: Poteet discloses a hybrid bit (fig 1) comprising:
	a bit body ("bit body 6");
	a plurality of blades disposed on the bit body ("three fixed blades 12" - ¶ 18);
	a plurality of fixed cutting elements arranged side by side along an outer edge of each of the plurality of blades ("cutting elements 14" - fig 1 & ¶ 18); and
	a plurality of roller cones ("three rolling cones 10" - fig 1; "rolling cone 20 of FIG. 2 may be employed on a hybrid bit, such as the hybrid bit 2 shown in FIG. 1" - ¶ 19) mounted on the blades (fig 1; the cones are "mounted on the blades" in the same manner as disclosed in the present case as shown in fig 1 of the present specification. Also Zahradnik, fig 3) along a circumferential direction of the bit body (fig 1), wherein each of the roller cones is between adjacent blades of the plurality of blades (fig 1; " three rolling cones 10 (two of which are visible in FIG. 1), carrying cutting inserts 11, and three fixed blades 12 (two of which are visible in FIG. 1)" - ¶ 18. Figure 1 clearly shows these features alternating about the circumference of the bit), wherein each of the roller cones comprises a plurality of rows ("lands 30, 32, 34" - fig 2 & ¶ 20) of cone inserts ("a plurality of cutting inserts 42, 44, 46 mounted to the lands 30, 32, 34" - fig 2 & ¶ 21) arranged side by side along a rotational axis direction of each of the roller cones (ibid),
	wherein each of the cone inserts of the plurality of rows of cone inserts are arranged side by side along a circumferential direction of each of the roller cones (fig 2),
	wherein two adjacent cone inserts in each of the plurality of rows of cone inserts are arranged at intervals (fig 2 shows a gap or "interval" between each cutter in a row),
	wherein two adjacent rows of cone inserts of the plurality of rows of cone inserts are staggered from each other (clearly shown in fig 2 as indicated by the dashed rotational centerline in fig 2); and
	wherein an arrangement of the plurality of rows of cone inserts on each of the roller cones is the same ("the rolling cone 20 of FIG. 2 may be employed on a hybrid bit, such as the hybrid bit 2 shown in FIG. 1" - ¶ 19. No difference between the cones is taught and the embodiment of figure 2 is expressly taught as being applicable to the plurality of cones shown in figure 1).
	Poteet further discloses in figure 3 that the outermost profile of cone inserts 42 is farther from a central axis of the bit body than an outermost profile envelope of the fixed cutting elements ("Profiles of a gage region 53a and a shoulder region 53b of a fixed blade of the tool are also provided for reference, as are general cutting profiles 53c, 53d of cutting elements attached thereto" - ¶ 24 - fig 3) but does not expressly disclose that all of the "cutting inserts 42, 44, 46 mounted to the lands 30, 32, 34" extend as such.
	However Cheng discloses a hybrid drill bit (title, fig 2) comprising roller cones ("roller 5" - ¶ 25) with rows of cone inserts ("cutting elements 6", figs 1-3) and blades ("blades 2") with fixed cutting elements ("fixed cutting tool 3" - fig 2), wherein the outermost profile of the cone inserts (19, fig 3 & ¶ 25) is farther from a central axis of the bid body than an outermost profile envelope of the fixed cutting elements (18, fig 3; last sentence of ¶ 25) such that each row of cone inserts has a the lowest point of cutting trajectory (fig 3, ¶ 25).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to have the cone inserts extend slightly father out than the fixed inserts as taught by Cheng. This means that the cone inserts first create a scraping and impact action, which aids in the subsequent penetration by the fixed cutting teeth (¶ 27).
	MPEP §2141, subsection I: 'In KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art," Id. at 415, 82 USPQ2d at 1395… Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 415-16, 82 USPQ2d at 1395… "If a person of ordinary skill can implement a predictable variation, § 103  likely bars its patentability"'.
	Cheng expressly teaches the motivation and predictable result in ¶ 27.

	Claim 15: The hybrid bit according to claim 14, wherein the arrangement of the plurality of cone inserts on each of the roller cones comprises:
	a distance between a row of cone inserts of the plurality of cone inserts and a central axis of the bit body (Poteet: the inserts in fig 2 inherently have a distance between their location and the central axis due to the body of the cone between them);
	a distance between two adjacent rows of cone inserts (the rows of inserts shown in fig 2 have "a distance" between them); or
	a distance of cone inserts between two adjacent rows of cone inserts (ibid).

	Claim 16: The hybrid bit according to claim 14, further comprising nozzles mounted on the bit body (Poteet: Conventional & replete in modern drill bits. "The bit 2 may include a plurality of nozzles (now shown) for directing drilling fluid toward a bottom of the wellbore in which the bit 2 may be located and around the rolling cones 10 and the fixed blades 12." - ¶ 18) wherein the nozzles provide a jet of fluid (ibid).

	Claim 17: The hybrid bit according to claim 14, further comprising a head disposed between two blades of the plurality of blades (Poteet: "leg 16" - fig 1), wherein an upper end of the head is integrated with the bit body (ibid) and [a] lower end of the head comprises a roller cone of the plurality of roller cones ("The bit body 6 may include three legs 16 to which the rolling cones 10 are rotatably mounted. Each rolling cone 10 and associated leg 16 may be positioned between adjacent blades 12 in an alternating relationship on the bit body 6" - ¶ 18).

	Claim 18: The examiner again notes that Poteet incorporates the following references by reference in ¶ 19: US 8,678,111 (Zahradnik), US 2013/0313021 (henceforth "Zahradnik 2"), and US 9,004,198 (Kuilkarni), which are cited for claim 18.
	The hybrid bit according to claim 14, wherein each of the plurality of blades comprises an inner cone (citing Zahradnik: "cone" region, fig 3A), a nose ("nose" region, fig 3A), a shoulder ("shoulder" region, 3A), and a gage section ("gage" region, fig 3A) arranged from an interior region to an outer region of the plurality of blades (ibid), wherein the plurality of fixed cutting elements are arranged side by side on the inner cone, the nose, the shoulder, and the gage section (ibid).

	Claim 19: The hybrid bit according to claim 14, wherein each of the plurality of fixed cutting elements are arranged at a distance from a center axis of the bit body (citing Zahradnik: fig 3A), wherein the distance from the center axis is different for each of the plurality of fixed cutting elements (41, 43, & 45 - the cutters of differing blades per fig 3 - each have different radial placement: fig 3A).

	Claim 20: The hybrid bit according to claim 18, wherein the plurality of fixed cutting elements are disposed side by side from the interior region to the outer region of each of the blades (citing Zahradnik: figs 3 & 3A), wherein all of the plurality of fixed cutting elements arranged on each of the plurality of blades have different gyration radii (41, 43, & 45 - the cutters of differing blades per fig 3 - each have different radial placement: fig 3A).

	Claim 21: The combination as-modified by Cheng further discloses a hybrid drill bit (Cheng: title, fig 2) with the outermost profile envelopes of the cone inserts (19, fig 3) in parallel to the outermost profile envelope of the fixed cutting elements (18, fig 3), a distance between the outermost profile envelope of the cone inserts and the outermost profile envelope of the fixed cutting elements in the direction away from the axis of the bit body is greater than 0mm and less than or equal to 2.0mm (last sentence of ¶ 25).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to have the cone inserts extend slightly father out than the fixed inserts as taught by Cheng. This means that the cone inserts first create a scraping and impact action, which aids in the subsequent penetration by the fixed cutting teeth (¶ 27).

	Claim 22: The hybrid bit according to claim 14, wherein a cutting trajectory of the cone inserts at the lowest point overlaps with or approximates to a cutting trajectory of one of the fixed cutting elements on the blade (While not expressly shown in Poteet, the broadening phrase of "approximates to" allows for a clearly broader interpretation than "overlaps with". As all the inserts, on both the blades and cones, are attached to the bit body and drill the same borehole in use, the examiner respectfully asserts that it is inherent that at least one of the cone inserts "approximates" the cutting trajectory of at least one of the fixed inserts. In other words, both sets of cutters take a circumferential path about the longitudinal axis of the drill bit during drilling, which appears to be sufficient to meet the limitation of "approximates to…" Further, this limitation is expressly taught by incorporated reference Zahradnik: fig 3A & fixed inserts 35 & 39 overlapping with 41; 37 overlaps with 41 - unnumbered but directly following 42 in the profile view of fig 3A. This is the same as shown in fig 2 of the present case).

	Claim 23: The hybrid bit according to claim 14, wherein
	wherein the plurality of blades comprises 2-6 blades (Poteet: "three fixed blades 12" - ¶ 18);
	wherein the plurality of roller cones comprises 2-6 roller cones ("three rolling cones 10" - ¶ 18); and
	wherein a number of the plurality of roller cones is equal to a number of the plurality of blades (ibid).

	Claim 24: The hybrid bit according to claim 14 wherein,
	each of the plurality of roller cones comprises 6-10 rows of cone inserts (Poteet: "While FIG. 2 shows a single row of cutting inserts 42, 44, 46 on each land 30, 32, 34, it is to be appreciated that each land 30, 32, 34 may include two or more circumferential rows of cutting inserts" - ¶ 21); and
	each row of the plurality of cone inserts comprises 6-20 cone inserts (at least 6 inserts in each row are shown in fig 2).

	Claim 25: The hybrid bit according to claim 14, wherein each of the cone inserts are cemented carbide inserts (Poteet: ¶ 26) or mixed cutting elements with cemented carbide and polycrystalline diamond (citing Zahradnik: ¶ 33).

	Claim 26: The hybrid bit according to claim 14, wherein the plurality of fixed cutting elements are diamond cutters (citing Zahradnik: ¶ 34).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676